Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to Applicant’s amendment filed after final on December 13, 2021.
Claims 3, 15, and 20 are canceled.
Claims 22-23 are added.
Claims 1, 4, 8, and 13 are amended.

Allowable Subject Matter
Claims 1-2, 4-14, 16-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a heat activatable adhesive applied to one of the first panel or the second panel; wherein the heat activatable adhesive is selectively activated along a perimeter surrounding the card enclosure region to secure the first panel the second panel together at the perimeter and prevent access to the card enclosure region without irreparable damage to the first panel or the second panel, and wherein the heat activatable adhesive extends outside of the perimeter surrounding the card enclosure region and is not activated outside of the perimeter
a heat activatable adhesive applied to the first panel in a first region and activated in a second region smaller than the first region, the heat activatable selectively activated along a perimeter surrounding a card reception space between the first panel and the second panel, the point of sale activatable card being positioned within the card reception space, wherein the point of sale activatable card is prevented from being removed from the card reception space without irreparable damage to the first panel and the second panels wherein the heat activatable adhesive extends outside of the perimeter surrounding the card reception space and is not activated outside of the perimeter
printing a heat activatable adhesive on a first region of a first panel; activating the heat activatable adhesive in a second region surrounding the point of sale activatable card and the card region, to define a sealed perimeter surrounding the perimeter of the point of sale activatable card, wherein the second region is smaller than the first region, wherein the heat and pressure is applied only to the second region.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHELSEA E STINSON/Primary Examiner, Art Unit 3731